Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Brauer et al. (US 2021/0090229) cited in the IDS is the closest art. Brauer discloses a system transmits image data (e.g., image data 125) from an inspection subsystem (e.g., inspection subsystems 102a or 102b). The image data may comprise a plurality of images (i.e., frames), where each image corresponds to a die on a wafer (par. [0060]). The images may be aligned (e.g., overlaid onto the others) and corrected for die-to-die process variation with sub-pixel accuracy (par. [0061]). A similarity measure between all pairs (k-combinations) of die images may be calculated. Step 306 and step 308 are alternative steps, and either step 306 or step 308 may be performed to calculate a similarity measure (par. [0062]). Perform a cluster analysis to partition the combinations of the images into two or more clusters; generate a reference image for a cluster of the two or more clusters using two or more of the combinations of the images in the cluster (par. [0008]). A cluster analysis may be performed to partition the pairs of die images into clusters (i.e., groups), where the pairs within each cluster have a substantially similar similarity measure (par. [0066]). A master align die (MAD) may be utilized such that all other die images are aligned to the MAD. Optionally, a pixel-to-design alignment (PDA) die (alignment parameter) may be utilized, in addition to the MAD, to ensure that the processed dies are aligned to a design image (par. [0081]). Brauer does not fairly disclose or suggest “  for two or more of the different die clusters, separately determining one or more alignment parameters used for aligning images generated by the imaging system for the specimen or another specimen to a common reference; and storing the one or more alignment parameters determined for the two or more of the different die clusters for use in a process .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-28 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665